 



 
Exhibit 10.8
SUPPORTIVE SERVICES AGREEMENT
          This Supportive Services Agreement (the “Agreement”) is entered into
as of July 18th and effective as of July 1, 2005 (the “Effective Date”) by and
between Micrus Endovascular Corporation (“Micrus US”), a Delaware corporation
whose principal office is at 610 Palomar Avenue, Sunnyvale, California 94085,
and Micrus Endovascular SA (“Micrus International”), a corporation organized
under the laws of Switzerland whose principal office is at En Chamard, 1442
Montagny-Pres-Yverdon, Switzerland (each a “Party” and collectively, the
“Parties”).
RECITALS
          WHEREAS, each Party hereto requires certain supportive services to be
performed on its behalf for the ordinary conduct of its business; and
          WHEREAS, the Parties hereto wish to provide for the terms and
conditions under which they may provide services to each other.
          NOW, THEREFORE, in consideration of the mutual covenants and
undertakings herein contained, Micrus US and Micrus International intending to
be legally bound, covenant and agree as follows:

1.   DUTIES OF EACH COMPANY

1.1   Services. Subject to the terms and conditions herein, each Party hereto
agrees from time to time to perform certain supportive services functions that
the other Party requires for the ordinary conduct of its business, but is not in
a position to perform for itself (the “Services”). As requested by a Party, the
other Party hereto shall provide such requesting Party with supportive services
to include, without limitation, logistical support, financial oversight,
accounting assistance, personnel services, and such other general and
administrative services as required. A Party performing services hereunder shall
be entitled to receive a service fee in accordance with the terms of this
Agreement. No Party shall have the authority to make any commitments whatsoever
on behalf of the other Party, as agent or otherwise, nor to bind the other Party
in any respect by virtue of this Agreement. Without limiting the foregoing, no
Party shall have the authority to enter into contracts with customers or
suppliers on behalf of the other Party by virtue of this Agreement.

1.2   Activities Not Covered. The Parties hereto agree that this Agreement does
not apply to (a) any stewardship or control services which are based on a
shareholder-corporation relationship among affiliated companies, (b) activities
described in the Agreement for Sharing Development Costs as

-1-



--------------------------------------------------------------------------------



 



 

    Development Costs, (c) Contract Manufacturing Services or Procurement
Services described in the Contract Manufacturing Services Agreement dated the
same date as this Agreement, or (d) services that are duplicative of services
which another Party is performing for itself.

1.3   Independent Contractors. The relationships established by this Agreement
are those of independent contractors, and nothing contained in this Agreement
shall be construed to (a) give any Party hereto the power to direct and control
the day-to-day activities of the other Party; (b) constitute the Parties as
partners, joint venturers, principal and agent, employer and employee,
co-owners, or otherwise as participants in a joint undertaking; or (c) allow any
Party to create or assume any obligation on behalf of another Party for any
purpose whatsoever. Each Party shall be solely responsible for, and shall
indemnify and hold the other Party free and harmless from, any and all claims,
damages or lawsuits (including attorneys’ fees) arising out of its acts or the
acts of its employees or its agents.   2.   PAYMENT TERMS   2.1   Compensation.
Each Party’s compensation for performing the Services shall be the service fee
computed in accordance with this Section (the “Service Fee”).   2.2   The
Service Fee. Each Party receiving Services hereunder shall reimburse the Party
rendering such Services for all necessary and reasonable direct and indirect
costs which it incurs in the performance of the Services including, without
limitation, the appropriate portion of its occupancy costs, employee salaries,
overhead, insurance, depreciation, fees and charges, travel expenses, and
professional fees, plus a reasonable mark-up of such costs, if any, determined
in a manner consistent with arm’s length principles, which shall be subsequently
revised in accordance with market conditions as agreed to between the Parties .
These costs shall include value-added and other indirect taxes levied on a
Party, and shall be calculated in accordance with the U.S. generally accepted
accounting principles (“GAAP”), as applied by Micrus US for financial reporting
purposes. However, these costs shall not include interest expense, taxes based
on net income, or non-operating expenses. Further, amounts that represent pass
through costs from third parties are not subject to the above stated uplift and
shall be reimbursed at cost if the Parties so agree.   2.3   Manner of Payment.
Payment of the Service Fee shall be made directly to the Party entitled to
receive payment or to such bank as is designated by the Party that rendered the
Services, and shall be made in strict compliance with all applicable
governmental regulations and rulings, including the withholding of any taxes
required by law.   2.4   Time of Payment. A Party performing Services hereunder
shall submit to the other Party for which Services were performed monthly
estimates of the Service Fee due and payable under the terms of this Agreement.
Each Party providing such an estimate shall prepare it after the end of each
month. Any estimated Service Fee shall be due and payable ten (10) days after
the end of

-2-



--------------------------------------------------------------------------------



 



 

    each month during the term of this Agreement in which Services are
performed. To the extent not otherwise prohibited under applicable local law,
amounts owed pursuant to this Section 2 may be offset or netted against other
indebtedness among the Parties. To the extent desired by the Parties, payments
due hereunder may be made in a timely manner so as to avoid the imputation of
interest under applicable tax laws. Estimated payments made pursuant to this
Section 2.4 shall be an advance payment of the amount ultimately determined to
be payable under this Agreement for a fiscal quarter.   2.5   Quarterly Reports
and Payments. After the close of the first fiscal quarter following the
Effective Date and continuing throughout the term of this Agreement (including
any renewal term), a Party performing Services hereunder shall, within thirty
(30) days after the end of each of its fiscal quarters, submit to each other
Party for which Services were performed a report certified by a responsible
officer showing the Service Fee due and payable by such other Party for such
fiscal quarter under the terms of this Agreement and including the specific data
used to calculate such Service Fee. Each Party will maintain adequate books and
records and other support for the costs incurred in the performance of its
duties hereunder. Each Party to which a quarterly report is required to be
submitted shall have the right to inspect the books and records of the Party
required to submit such report for purpose of verifying the accuracy of the
Service Fee, which right of inspection may be exercised through duly appointed
agents on reasonable advance notice during ordinary business hours. To the
extent that the estimated monthly payments made by one Party to another Party
under Section 2.4 hereof are more or less that the Service Fee shown to be due
and payable in the applicable quarterly report, the difference shall be paid to
the Party to whom it is owed within ten (10) days.   3.   LIMITATION OF
LIABILITY.

          IN NO EVENT WILL MICRUS US, OR ITS DIRECTORS, OFFICERS, EMPLOYEES OR
AFFILIATES, HAVE ANY LIABILITY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER
FOR BREACH OF CONTRACT, TORT OR OTHERWISE, ARISING OUT OF OR RELATED TO THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO, LOSS OF ANTICIPATED PROFITS, OR LOSS OF
USE, EVEN IF MICRUS US HAS BEEN ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN
FACT SHALL KNOW OF THE POSSIBILITY OF SUCH DAMAGES.

4.   CONFIDENTIAL INFORMATION   4.1   Obligations. The Parties acknowledge that,
from time to time, one Party (the “Disclosing Party”) may disclose to the other
Party (the “Receiving Party”) information which is marked as

-3-



--------------------------------------------------------------------------------



 



 

    “proprietary” or “confidential” or which would, under the circumstances, be
understood by a reasonable person to be proprietary and nonpublic (“Confidential
Information”). The Receiving Party shall retain such Confidential Information in
confidence and shall not disclose it to any third party without the Disclosing
Party’s written consent. Each Party shall use at least the same procedures and
degree of care which it uses to protect its own Confidential Information of like
importance, and in no event less than reasonable care.   4.2   Exceptions.
Notwithstanding the foregoing, Confidential Information will not include
information to the extent that such information:

  a.   was already known by the Receiving Party without an obligation of
confidentiality at the time of disclosure hereunder;     b.   was generally
available to the public at the time of its disclosure to the Receiving Party
hereunder;     c.   became generally available to the public after its
disclosure other than through an act or omission of the Receiving Party in
breach of this Agreement;     d.   was subsequently lawfully and independently
disclosed to the Receiving Party by a person other than the Disclosing Party;  
  e.   was independently developed by the Receiving Party; or is disclosed
pursuant to the order or requirement of a court, administrative agency, or other
governmental body, provided, however, that the Receiving Party shall provide
prompt notice thereof to enable the Disclosing Party to seek a protective order
or otherwise prevent such disclosure.

5.   TERM AND TERMINATION   5.1   Term of the Agreement. The initial term of
this Agreement shall be for one (1) year from the Effective Date. Following the
initial term, this Agreement shall continue in force until such time that either
Party gives written notice to the other to terminate this Agreement. Such notice
shall be no less then sixty (60) days prior to proposed termination date.   5.2
  Immediate Termination Upon Notice for Change in Control or Substantial
Encumbrance. In the event that the direct or indirect ownership of Micrus
International undergoes a change in control so that Micrus International and
Micrus US cease to be commonly controlled, or in the event that a substantial
portion of Micrus International’s assets or the conduct of Micrus
International’s business shall be substantially encumbered by extraordinary
governmental action or by operation of law, including bankruptcy or similar
proceedings, Micrus US may, at its option, terminate this

-4-



--------------------------------------------------------------------------------



 



 

    Agreement effective immediately upon written notice given to Micrus
International. For purposes of this paragraph, notice shall be effective when
sent.   5.3   Termination After Failure to Cure for Failure of Performance. If
any Party shall fail to perform any of its covenants contained in this Agreement
or in the License Agreement, Agreement for Sharing Development Costs, and
Contract Manufacturing Services Agreement between the Parties with the same
effective date, and shall fail to cure such default within sixty (60) days after
receipt of a notice from the other Party, the Party giving notice shall have the
right to terminate this Agreement immediately by giving written notice to the
other Party.   5.4   Survival. The terms and conditions of Articles 3, 4, 5 and
6 shall survive termination or expiration of this Agreement. In addition, the
termination or expiration of this Agreement shall not relieve either Party of
any liability under this Agreement that accrued prior to such termination or
expiration.   6.   MISCELLANEOUS   6.1   Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of
California, United States of America, without giving effect to conflict of laws
principles. The Parties hereby expressly consent to the personal jurisdiction
and venue of the courts of California.   6.2   Waiver. Any waiver of the
provisions of this Agreement or of a Party’s rights or remedies under this
Agreement must be in writing to be effective. Failure, neglect, or delay by a
Party to enforce the provisions of this Agreement or its rights or remedies at
any time will not be construed and will not be deemed to be a waiver of such
party’s rights under this Agreement and will not in any way affect the validity
of the whole or any part of this Agreement or prejudice such Party’s right to
take subsequent action.   6.3   Amendments. This Agreement may not be altered or
amended except by a written agreement signed by both Parties.   6.4   Successors
and Assignees. This Agreement shall be binding upon and inure to the benefit of
any entity that is the successor to substantially all of the assets and
businesses of either Party. Neither Party may otherwise assign this Agreement
without the other Party’s written authorization.   6.5   Severability. If any
provision in this Agreement shall be found or be held to be invalid or
unenforceable, then the meaning of said provision shall be construed, to the
extent feasible, so as to render the provision enforceable, and if no feasible
interpretation would save such provision, it shall be severed from the remainder
of this Agreement which shall remain in full force and

-5-



--------------------------------------------------------------------------------



 



 

    effect unless the severed provision is essential and material to the rights
or benefits received by any party. In such event, the Parties shall use best
efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly affects the Parties’ intent in entering
into this Agreement.   6.6   Entire Agreement. This Agreement (including the
Exhibit and any addenda hereto signed by both Parties) and the other documents
referred to herein, contain the entire agreement of the Parties with respect to
the subject matter of this Agreement and supersedes all previous communications,
representations, understandings and agreements, either oral or written, between
the Parties with respect to the subject matter.   6.7   Relationship Between
Parties. The Parties shall at all times and for all purposes be deemed to be
independent contractors and neither Party, nor either Party’s employees,
representatives, subcontractors or agents, shall have the right or power to bind
the other Party. This Agreement by itself, or in conjunction with other
agreements with the same Effective Date, shall not create or be deemed to create
a joint venture, partnership or similar association between the Parties or
either Party’s employees, subcontractors or agents.   6.8   Counterparts. The
Parties may execute this Agreement in multiple counterparts, each of which
constitutes an original as against the Party that signed it, and both of which
together constitute one agreement. The signatures of both Parties need not
appear on the same counterpart. The delivery of signed counterparts by facsimile
or email transmission that includes a copy of the sending Party’s signature is
as effective as signing and delivering the counterpart in person..   6.9  
Notices. Any notices required or permitted hereunder shall be given in writing
either (a) through personal delivery by courier with tracking capabilities or
otherwise, (b) by telecopy or other electronic medium, or (c) by deposit in the
mail. Any notice given using means described in (a) or (c) of the preceding
sentence shall be sent to the other Party at the address set forth in the first
paragraph of this Agreement or to such other address as the Party has designated
by notice given pursuant to this Agreement. All notices shall be deemed given or
made (x) on the date delivered if delivered personally, by courier or otherwise,
(y) on the date initially received, if delivered by telecopy or other electronic
medium, or (z) on the third business day after it is mailed.

(The remainder of this page has been intentionally left blank)

-6-



--------------------------------------------------------------------------------



 



 
          By their signatures, the authorized representatives of the Parties
acknowledge the Parties’ acceptance of this Agreement:

              Micrus Endovascular Corporation
 
       
 
  By:   /s/ John Kilcoyne
 
       
 
            Printed Name: John Kilcoyne
 
            Title: President and Chief Executive Officer
 
            Micrus Endovascular SA
 
       
 
  By:   /s/ Beat Merz
 
       
 
            Printed Name: Beat Merz
 
            Title: President and Administrator
 
       
 
  By:   /s/ Francois Requin
 
       
 
            Printed Name: Francois Requin
 
            Title: Administrator

-7-